The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 1 and 9 applicant claims “a list of game links that is viewable only by the (lead player/chat leader)”  However page 6 lines 10-12 says “in one implementation the session leader is the only session participant that can see gaming links”  As such there does not appear to be disclosure that players outside of the session are incapable of viewing the game links.  It is further noted by examiner that even if applicant were to change the language to “only session participant” the language may still be new matter, as this appears to be described in the specification as intended use.  The claims currently claim this step as being performed by “the interactive interface”.  There does not appear to be disclosure for the interactive interface having software which keeps the chat leader from showing (or 
In re claims 1 and 9, applicant claims “automatically navigate the other game players into the first game as active players in the first game while displaying the chat session window on a respective internet capable device of each of the active game players concurrently with displaying game play of the first game on the respective internet capable device”  This does not have support in the specification.  It is first noted by examiner that both the words “concurrent(ly)” and “display(ing)” are not within the specification.  Applicant appears to be relying upon page 9 lines 13-15 of the specification to teach this limitation.  This discloses “in one embodiment, players active in play of a game may still chat through a game extension while actively playing the game if the game allows for it”.  This does not disclose display of the chat window concurrently with game play, instead relying upon a game extension of some sort which may or may not be displayed.  No further guidance is provided as to what this game extension entails.  Further, this piece of the specification is related to “players active in the game”, rather than players who are being automatically navigated into the first game as required in the claimset.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Danieli (US 20050181878) in view of Altberg (US 20070230374) in further view of Reed (US 20130090170) in further view of Barclay (US 20110212767)
In re claims 1 and 9, Danieli discloses
An internet connected server that executes software on a processor from a non-transitory medium (paragraph 7, 13, the host's computer is/includes the internet connected server in the primary embodiment, although the game as well as the chat functions are also alternatively described as being provided on a dedicated server, as described in paragraphs 94 describing use of home servers, or small business server appliances)
A chat server interface that establishes a connection to computerized, internet capable devices used by game players (the server connects to the other players as shown in figure 1, for example) who are registered members of the gaming system (paragraph 12, users log on to MSN Messenger)
At least one internet connected game server remote and separate from the computerized internet capable devices used by the game players accessible via the website, enabling access to games to be played to players using the computerized devices (paragraph 7, the host's computer is/includes the game server in the primary embodiment, although the game as well as the chat functions are also alternatively described as being provided on a dedicated server, as described in paragraphs 94 describing use of home servers, or small business server appliances.  It is noted by examiner that server is "a computer or computer program
Wherein execution of the software provides an interactive interface served by the chat server and accessed by a first player, wherein the interactive interface enables the first player to establish a chat session as a chat leader, wherein the chat session is displayed on a computerized internet capable device of the first player as a chat session window, wherein the interactive interface enables the first player as the chat leader: to invite a plurality of other game players to the chat session, to select a first game provided by the at least one game server, and to launch the first game directly from the chat session window with the chat leader as a lead player in the game and automatically navigate the other players in the game as active players in the game while displaying the chat session window on a respective internet connected device of each of the game players during game play (paragraph 13, the host invites other players to join the chat session of the host.  The host can then automatically launch a selected game on each of the player’s computers.  This is further described in paragraph 88, and shown in figure 19 where the host can choose a game such as “Age of Empires II” and launch the game. The chat window remains open during games and allows other players to join games already in progress as described in paragraph 11, which teaches that “existing chat sessions hosted by other players so as to enable the players to join games that are already in progress”.  This teaches that the invention of Danieli maintains a chat session window during gameplay (games “in progress”)) wherein the interactive interface presents the first game as a selectable link in a list of game links that is viewable only by the chat leader (figure 19.  As best understood by examiner, the list of games “archeron’s call” “age of empires” etc. is viewable only by the chat leader, as figure 19 is a view of the chat leader’s page.  It is first noted by examiner that although paragraph 13 states “each of the players are provided with a list of multiplayer online games they can automatically launch based on a gaming profile for each player” , only the chat leader has a link which “the host can automatically launch an instance of the selected game on based on a gaming profile for each player”, as such these are each entirely different lists.  The claims do not require that the other players cannot view ANY list of games, instead the claims require that they cannot view THIS list of games.  Further even if other players had the same dropdown menu options, under the broadest reasonable interpretation, they would still be different links, as they would be on separate displays at separate devices, launching a game at separate computers (player 1 launches a game at player 1’s computer, player 2’s link launches the game at player 2’s computer etc.) and as such, the specific links shown on the chat leader’s device would only be viewable by the first player.  It is noted by examiner that any one of these interpretations on their own would teach the invention as claimed, even if several of the other interpretations were successfully argued to be improper.)
Enable the players in the chat session other than the leader to participate in the chat session and to play the game selected and launched by the chat leader (the other players join the chat session, can participate as described in paragraph 13 "each chat session participant to control which other participants can hear their voice".  They may also play the game selected, described in paragraphs 13 and 88, wherein the game has been launched and hosted by the host.  It is noted by examiner that figures 5 and 18 are  “chat windows”)
In re claim 9, Danieli further discloses a link in the interactive interface enabling the first player to establish a chat session (paragraph 58, “a user activates a ‘start a chat’ hyperlink”), and provide command inputs in the chat window enabling the lead player to select a game (figure 19, this is a command within the chat window titled “adam’s chat”)
Danieli fails to describe a network connected server that hosts a website, and the chat server interface being accessible via the website, and the interactive interface served at the website, however Altberg discloses that VoIP client applications may be run on an applet embedded in a web page, and may be based on a connection to a server or host computer (paragraph 89.  The prior art of Danieli teaches the claimed invention being within an application, however Altberg teaches putting a VoIP (which is to say, a voice chat session similar to Danieli) directly embedded within a web page.  In combination, this would teach taking the invention of Danieli and embedding it in a web page as taught by Altberg).  It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine Danieli with Altberg in order to allow for users to use the invention of Danieli on the fly without the need to download an application.
Danieli in view of Altberg fails to disclose that the game server stores and streams over the internet a plurality of games to the game players that use the computerized internet capable devices, and that the launching of the game occurs by connecting the computerized device of the first player with the game server however Reed discloses a game server stores and streams over the internet a plurality of games to players using the computerized devices wherein the game occurs by connecting the computerized device of the first player with the game server (paragraph 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Danieli in view of Altberg with Reed in order to allow for the players of Danieli to connect to a wider variety of games by making games available online available to play.
Danieli in view of Altberg in view of Reed fails to disclose displaying the chat session window of a respective internet capable device of each of the active game players concurrently with displaying game play of the first game in the respective internet capable device, however Barclay discloses displaying the chat session window of a respective internet capable device of each of the active game players concurrently with displaying game play of the first game in the respective internet capable 
In re claims 2 and 10, Danieli discloses searching for and selecting additional players who are subscribers to the gaming system, and automatically launch the additional players into the game (paragraph 82 describes inviting of friends who are all subscribed to the gaming system of MSN messenger.  Automatically launching for all players as per paragraph 88, figure 19)
In re claims 3 and 11, Danieli discloses the first player is enabled to view and select a second game presented as available by the system in the chat window (figure 19 discloses viewing of games presented as available and selection of Age of Empires II, Acherons call, and Balders gate)
In re claims 4 and 12 Danieli discloses the first player is enable to select the other players and additional players to enter the first or second game and the first player navigates freely between the first and second game while maintaining the chat session window in both the first and second games during play (figure 19, the player may navigate between various games such as Acherons call, Age of Empires II, and Balders gate)
In re claims, 5 and 13, Danieli discloses the system uses information about the players, recorded in the players profile, in selecting games to be presented to the first player as available to select in the chat session window (paragraph 88, the list is based on DIRECTLYPLAY.TM. Lobby games that are registered on a player’s computer.)
In re claims 6 and 14, Danieli discloses the leader player being enabled through the chat session window to move other players and additional players into and out of the first and second games (paragraph 87 describes ejecting a contact, paragraph 13 describes being provided with an IP address for 
In re claims 7 and 15, Danieli in view of Altberg in further view of Reed discloses the claimed invention except that players in the game other than the lead player are enabled through the second interactive interface to leave and rejoin the game being played.  Danieli does disclose that each player can individually launch a game, and join and leave and rejoin chat (paragraph 88, each player can launch a game.  Paragraph 87, players may rejoin chat.  Figure 9 #72, players may leave chat).  However Official notice was taken in the non-final dated 10/5/18, and the Official notice was not traversed in the response dated 2/5/19, thus it is taken as applicant admitted prior art that it was notoriously well known in the art to allow for players to leave and rejoin games, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Danieli in view of Altberg with this well-known technique in order to allow for the other players to control the games being played on their devices.
In re claims 17 and 19, Danieli discloses the first player initiates a link to select players who are registered members of the gaming system and the system in response displays a list of players who are associated as friends of the first player and wherein the first player is enabled to select players friends to join a group to play a game (figure 8, Adam invites friends burt, don, and chuck from the list of friends, as described in paragraph 60)
In re claims 18 and 20, Danieli discloses the first player initiates a link to select a game to be played by the group, and in response the system displays a list of games ordered by criteria, and the first player is enable to select a game from the list (figure 19, the list is alphabetical).  Danieli in view of Altberg in further view of Reed fails to disclose multiple lists ordered by different criteria, however Official notice is taken that allowing for different ordering criteria was notoriously well known in the art at the time the invention was made.  It would have been obvious to one of ordinary skill in the art .
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli in view of Altberg in further view of Cottrell (US 9805067).
In re claims 8 and 16, Danieli in view of Altberg discloses the claimed invention except for enabling the first player to leave the game being played, and allowing the system to determine and establish one of the other players as the lead player, serving the first interactive interface to the new lead player, however, Cottrell discloses migrating from one host to another in response to a player acting as the host leaving the game (column 6 lines 56-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Danieli in view of Altberg with Cottrell in order to allow for the host to leave the session and the game to continue being played after the host leaves the session.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the newly added limitation of “viewable only by the chat leader” is not taught by the art of Danieli, however as described above there appears to be a 112 new matter issue, and further this does appear to be disclosed by Danieli under a variety of different interpretations.  Only the host of Danieli has access to a link which launches the game for all players, as such the links provided to the other players are different, as those links only launch the game at their own device.  Further, each player has different lists, as they are “based on the gaming profile for each player”, as such the first player’s list of games is an entirely different list than the list for other players.
Applicant argues that the newly added limitation of “displaying the chat session window […] concurrently with displaying game play” overcomes the art of record.  Examiner agrees, however this 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715